Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The AFCP 2.0 amendment filed 2/16/2021 has been entered
Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to performing interpacket gap repair.   
Prior art was found for the claims as follows:
Salett (US 6,226,290)
Lin (US 2015/0016466)
For the independent claims, Salett and Lin teach the interpacket gap repair functionality, however do not teach the detailed structure of the transmission side interface of Fig 6 of the current application.   Edmiston (US 2016/0085479), Fig 2a paragraphs 30 and 36-37, teaches 3 ports each with a different communication protocol.   However Edmiston does not teach 2 ports each with 2 MAC interfaces.   Edmiston also does not teach a mapping from a second 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday - Thursday - 8:30 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/T.N.D/             Examiner, Art Unit 2412                                                                                                                                                                                           

/WALLI Z BUTT/Examiner, Art Unit 2412